Citation Nr: 1744158	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  07-03 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for left lower extremity radiculopathy as secondary to the service-connected lumbar spine disability. 

2.  Entitlement to an increased disability rating in excess of 10 percent the service-connected cervical spine disability. 

3.  Entitlement to an increased disability rating in excess of 20 percent for the service-connected left foot disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1997 to November 1999.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Chicago, Illinois and Milwaukee, Wisconsin.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In a September 2016 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a Board videoconference hearing.  When certifying the issues to the Board, the RO noted on a December 2016 VA Form 8 that a Board hearing had been requested.  To date, a Board hearing has not been scheduled, and there is no indication that the hearing request has been withdrawn; therefore, a remand is necessary to schedule a videoconference Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule a Board videoconference hearing before a member of the Board.  The RO should notify the Veteran and appointed representative of the date and time of the hearing.  Once the Board videoconference hearing is conducted, or in the event the Veteran cancels the hearing request or otherwise fails to report for the hearing, the case should be returned to the Board in accordance with current appellate procedure.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2014).




_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




